Citation Nr: 1311552	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  11-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a burning eye condition (hereinafter "bilateral eye disorder"), to include as secondary to asbestos, or alternatively to lead-based paint exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a February 2010 rating decision from the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In statements dated in October 2009 and June 2010, the Veteran argued that he currently experiences a bilateral eye disorder, specifically characterized as burning in the eyes, which had its onset during his military service.  He indicated that during service he was stationed and lived aboard the "U.S.S. McGoffin" while it was docked for refurbishing in 1963.  He noted that during the refurbishing process, while the crew lived on the ship, it was protected to some extent by a plastic covering to shield the dust and other debris created from sandblasting paint from the ship's hull; however, the Veteran reported that the dust seemed to be everywhere and apparently irritated his eyes.  He also believed parts of the ship's interior contained asbestos, which was removed during the refurbishing.  The Veteran noted that in June 1964 or July 1964 his eyes began to burn and he sought medical attention at that time.  He reported that since his service he has continued to experience burning in his eyes, and believed that being aboard the ship as it was being refurbished likely caused his eyes to burn.  He also indicated that in 1979, while being treated at the "John Pershing VA Hospital" in Poplar Bluff, Montana, his eyes were examined and he was advised that he had a hole in his retina.  He reported that his eyes have been a constant source of pain since his separation from service. 

Also, in the June 2010 statement, the Veteran noted that while serving aboard the "U.S.S. Monticello" off the coast of Vietnam in early August 1964 he spent a great deal of time on the ship's deck in the heat and bright sun, which caused him to squint his eyes, and which he believed led to his chronic eye burning in both eyes.  

The service treatment records, dated in September 1964 and October 1964, clearly indicate complaints of and treatment for chronic burning in both eyes and headaches, lasting for at least 2 months; photophobia and tearing arcuis with bright lights and close reading; myopia with secondary eye strain; decrease in visual acuity since induction examination; eye strain with secondary myopia; and acute conjunctivitis.  His separation examination, dated in December 1964, reveals findings of defective vision, not considered disabling.  

A private treatment record from the "Kneibert Clinic," dated in June 1978, reflects treatment for complaints of burning eyes, and findings of no ptosis of eyelids.  VA outpatient treatment records, dated from 2008 to 2010, reflect treatment for mild nonproliferative diabetic retinopathy; blot dot hemorrhage just past 500 micron of the fovea in the superior papillomacular bundle; clinically significant macular edema; lens changes in both eyes; chronic past ocular history of dry eyes with significant discomfort and inflammation; appearance of long term complete meibomian stasis with diffuse inflammation of all surrounding associated tissues, with a slight appearance of scarring with an apparent etiology related to airborne chemical exposure; and refractive error.  

After a careful review of the record, the Board finds that further development is necessary in this matter.  In particular, although the Veteran was afforded a VA examination in December 2009 to assess the likelihood that a current eye disorder was related to his military service, the Board finds this examination is not adequate.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

The December 2009 examination report shows that the Veteran complained of burning and gritty sensation in both eyes since 1964; sharp, deep pain in the left eye lasting for 1 second and "tightness" lasting several seconds, every several months, for the past 18 months; occasional floater in the left eye; occasional flashes of light; and problems with glare from headlights at night.  The examiner noted the Veteran reported a history of being told in 1979 that he had a retinal hole.  The examiner also noted that the Veteran was found to have mild diabetic retinopathy during VA treatment in June 2009.  The Veteran was diagnosed with diabetes with minimal diabetic retinopathy in each eye; single dot hemorrhage in each eye; mild cataracts in each eye, not affecting visual acuity but causing symptoms of glare, age related and not caused by military service; dry eye symptoms including poor tear quality and quantity; meibomitis and blepharitis in both eyes; no punctuate keratitis in either eye; longstanding ocular rosacea or staphylococcal blepharitis suggested by corneal pannus in the right eye; and refractive error and presbyopia in both eyes.  The examiner observed that there were no signs of retinal hole in either eye.  The examiner opined that the Veteran's burning eyes was not caused by military service or diabetes, but was most likely the symptom of a combination of dry eye, ocular rosacea, chronic blepharitis and chronic meibomitis.  The examiner explained that age, environmental conditions, hygiene habits, individual physiology, certain medications, exposure to smoke, and lack of adequate hydration have all contributed to these conditions and symptoms.   The examiner indicated that the Veteran had been treated for complaints of eye burning in September 1964, and that the record showed previous treatment with antibiotic drops for conjunctivitis 3 weeks prior.  The examiner noted that the Veteran was diagnosed with eye strain secondary to refractive error and noted that no disorders of ocular health were noted in the service treatment records.  

The appellate courts have repeatedly held that when VA conducts medical examinations, the Board must examine several factors in their evaluation.  Among these factors are whether the examiner considered all available evidence; conducted appropriate clinical testing and any necessary interviews with the claimant and whether the examiner provided sufficient detail of analysis for VA adjudicators to address theories of entitlement for the benefit sought.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); and Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (hereinafter "Court") has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  

The Board notes that the December 2009 VA eye examination is inadequate in the following respects.  First, the examiner did not specify the etiology or provide further rationale for the opinion proffered.  See Kightly v. Brown, 6 Vet. App. 200 (1994); Miller, 11 Vet. App. 345, 348 (1998).  The Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor").  Here, the examiner attributed the Veteran's diagnosed eye disorders to a variety of alternative causes including "age, environmental conditions, hygiene habits, individual physiology, certain medications, exposure to smoke, and lack of adequate hydration."  However, the examiner failed to explain why the Veteran's diagnosed dry eye, ocular rosacea, chronic blepharitis and chronic meibomitis were not caused by military service; or why the possible theories of causation did not include any in-service environmental conditions, any medications prescribed in service or any inadequate hydration in service.  

Second, the examiner did not properly explain why it was medically unlikely that the Veteran's current eye disorder was not a manifestation of his July 1964 to October 1964 in-service eye treatment.  Moreover, the examiner failed to adequately discuss post-service treatment for the eye, or to address the June 1978 private treatment record, which showed complaint of burning in the eyes.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Third, and most significantly, the examiner failed to address the Veteran's assertions that he was exposed to asbestos and lead based paint in service when providing the opinion.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

Notably, in September 2010, a VA ophthalmologist noted that the Veteran reported that he had been exposed to Agent Orange as a "blue water" Veteran serving off the coast of the Republic of Vietnam (hereinafter "Vietnam"), and that the Veteran believed his dry eye condition was related to such exposure, as he claims to have drunk and showered in contaminated water.  The VA ophthalmologist opined that the Veteran's dry eyes, corneal paths and degenerations were as likely as not brought on by Agent Orange exposure.  The VA ophthalmologist based this opinion on the fact that the Veteran reported his other body systems were affected by such exposure, and that the connective tissue of which the exterior of the eye is composed would also be considered to be affected by such exposure.  The ophthalmologist noted that Agent Orange has a known half-life of at least 7 to 9 years and would still be found in connective tissue with the proper testing, especially in the connective tissue of adipose.  

However, the Board notes that a May 2009 memorandum from the U.S. Army and Joint Services Records Research Center (hereinafter "JSRRC") reflects that no evidence could be located in support of the Veteran's claim that he was exposed to tactical herbicide agents while serving aboard a Navy or Coast Guard ship.  Thus, the September 2010 VA ophthalmologist's positive nexus opinion is inadequate for rating purposes, as it is based on an inaccurate factual premise concerning the claimed in-service Agent Orange exposure.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  

As such, without further clarification, the Board is without medical expertise to ascertain whether any current eye symptoms are related to the Veteran's active service, to include any possible exposure to asbestos and/or lead-based paint in service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that a remand is necessary to obtain a new nexus opinion that adequately considers these various theories of entitlement.  

Prior to undergoing VA examination, insofar as the Veteran has alleged asbestos exposure, the Board notes that further development must be taken to determine if the Veteran likely had asbestos exposure in service.  The Board notes there is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims; however, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "Manual"), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  VA must analyze a Veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  
 
VA must make a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR IV.ii.2.C.9.h.  

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR IV.ii.2.C.9.f.  

The Board notes that no development with respect to the claimed asbestos exposure has been performed.  Moreover, in an April 2011 statement of the case (hereinafter "SOC") the RO acknowledged that no determination had been made on whether or not the Veteran was exposed to asbestos during his military service because the issue of burning eyes is not a condition that is known to be associated with asbestos exposure.  The DD Form 214, Certificate of Release or Discharge from Active Duty, indicates the Veteran's military occupational specialty (hereinafter "MOS") was as radio operator.  The service records confirm that he was stationed aboard the "U.S.S. Magoffin" in 1963.  In light of the Veteran's MOS and in consideration of his confirmed service aboard the U.S.S. Magoffin, the Board finds his contentions regarding asbestos exposure should be further investigated.  Also, the Veteran must be provided with Veterans Claims Assistance Act (hereinafter "VCAA") notice which includes information as to how he may establish service connection due to exposure to asbestos.  

Finally, the record indicates the Veteran receives ongoing treatment the John Cochran VA hospital (hereinafter "VAH") in St. Louis, Missouri, and at the John J. Pershing VA Medical Center (hereinafter "VAMC") in Poplar Bluff, Montana.  VA treatment records from these facilities, dated to 2011, have been associated with the record, including the Virtual VA eFolder.  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records dated from 2011 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA treatment records not yet associated with the claims file.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All responses received should be associated with the file (i.e. paper or virtual file). 

2. The RO/AMC should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002), the evidence needed to substantiate the claim based on asbestos exposure, and provide notice of the type of evidence VA will seek to obtain, and the type of evidence that he is expected to furnish.  

Based on any response(s) from the Veteran, the RO/AMC should take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the file.  

The RO/AMC should then take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his MOS and related duties involved working with or near asbestos.  The RO/AMC should seek to confirm whether or not the U.S.S. Magoffin was dry-docked and underwent refurbishment while the Veteran was stationed aboard it in 1963.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.  

3. After completing the requested development in the above paragraphs, the RO/AMC should undertake any further development warranted by the record.  Then, the RO/AMC must arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed bilateral eye disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner-such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Upon examination of the Veteran and identification of any current eye disorder(s), based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a currently identified eye disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service?  For purposes of making this determination, the examiner is asked to review the service treatment records, dated in September and October 1964, which indicate complaints of and treatment for eye problems; and the separation examination, which shows findings of decreased visual acuity.  

(b) If exposure is indicated by corroborating evidence, is it at least as likely as not (i.e., there is at least a 50 percent probability) that a currently identified eye disorder is related to any in-service asbestos exposure?  

(c) If indicated by corroborating evidence (i.e., that the U.S.S. Magoffin underwent refurbishment while the Veteran was stationed aboard it), is it at least as likely as not (i.e., there is at least a 50 percent probability) that a currently identified eye disorder is related to any in-service lead-based paint or other chemical exposure?

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions regarding the onset, continuity, and relationships of his symptomatology.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4. Upon completion of the above, the RO/AMC must readjudicate the remanded claim for service connection in light of all pertinent evidence and legal authority, and in consideration of all applicable theories of entitlement that the Veteran has asserted, to include as secondary to asbestos, or alternatively to lead-based paint exposure.  If any such benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


